Citation Nr: 1711821	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a vision disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970, from June 1974 to June 1976, and from December 1990 to May 1991.  His service included a tour of duty in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since been transferred to the RO in Jackson, Mississippi.

The record shows that the Veteran was scheduled to testify at a Board hearing in April 2013 pursuant to his request for such a hearing.  However, he did not report to the hearing and he did not request that it be rescheduled.  His request is therefore deemed withdrawn.

This matter was previously before the Board in May 2014 and September 2015 at which times the case was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.   

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

One basis for remanding this case in May 2014 and September 2015 was to afford the Veteran VA examination(s) for his claimed service-connected disabilities.  The record shows that the Veteran failed to report to VA examinations scheduled in September 2014, January 2016 and May 2016.  With respect to the May 2016 VA examinations, a Report of General Information dated in May 2016 involving a third party notes that the VA medical center (VAMC) had contacted the AOJ in May 2016 and informed the AOJ that the Veteran had been mailed notice of the scheduled VA examinations in May 2016.  It also notes that the examinations were cancelled due to the Veteran's failure to report.  It further notes that there was some uncertainty regarding the Veteran's current contact information and address.  Although the Veteran has not asserted that he did not receive notice of the May 2016 VA examination, in light of the discussion below, the uncertainty with respect to the Veteran's contact information and address, and the fact that he is unrepresented in this appeal, the Board finds that additional development is warranted.  

In that regard, the Board directed the AOJ in September 2015 to afford the Veteran  new VA examinations.  The Board also directed that notice with respect to the date, time and place of the examinations be associated with the electronic claims file.  Unfortunately, it does not appear that this directive has been complied with.  That is, while the record shows that the AOJ contacted the Jackson VAMC via email in May 2016 requesting a copy of the examination notice letter, no such copy is of record.  See Kyhn v. Shinseki, 716 F. 3d 572 (Fed. Cir. 2013) (holding that where the record does not include a copy of the notice that was sent to the Veteran to report for the VA examination for which he reportedly failed to appear for that the presumption of regularity to notice of examinations does not apply where the Veteran contends that such notice was not received).  Consequently, in order to substantially comply with the directives of the prior Board remands, these claims must be remanded for a new a VA examination(s).  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).  

Although the AOJ later sent the Veteran a letter in May 2016 informing him that he failed to report to the May 2016 examination and affording him the opportunity to provide good cause for not reporting to the examination (to which the Veteran did not respond) the AOJ also informed him that, following a period of 10 days, the AOJ would again contact the VAMC closest to him and schedule him for another VA examination(s).  The AOJ did not clarify in the letter whether the new VA examination(s) was contingent on the Veteran showing good cause, and it does not appear that the VAMC scheduled him for another VA examination(s).  

In light of the foregoing, this case must be remanded to the AOJ so that the Veteran can once more be scheduled for a VA examination(s) and be given proper notice of the scheduled examination(s) with documentation of the notice in the Veteran's electronic claims file.  38 U.S.C.A. § 5103A(b),(C).  Also, any outstanding medical records that are pertinent to this appeal should be obtained.  38 U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to identify any additional relevant treatment records, from either private or VA facilities, that pertain to his claims for service connection for right and left knee, vision, hypertension and sleep apnea disabilities, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, as well as to update any outstanding VA medical records.  All reasonable attempts should be made to obtain such records. 

2.  Schedule the Veteran for an appropriate examination or examinations for his claimed right and left knee, vision, hypertension, and sleep apnea disabilities.  

If the Veteran does not report for the examination(s), associate with the electronic claims folder a copy of the notice letter that was sent to the Veteran indicating the time, date, and place of the VA examination(s).  

The electronic claims file should be provided to the appropriate examiner(s) for review, and the examiner(s) should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and obtaining all appropriate diagnostic tests, the examiner(s) should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right knee, left knee, vision, hypertension, and sleep apnea disability:

(i) had its onset in service or is otherwise due to service, or,

(ii) in the case of any diagnosed arthritis, hypertension, or central sleep apnea disability, whether such disability constitutes an organic disease of the nervous system having its onset within one year of the Veteran's discharge from active duty in May 1991, or

(iii) was caused or aggravated by a disability the examiner determines to be at least as likely as not related to service.

For any diagnosed chronic condition opine as to whether such disorder is at least as likely as not due to the acknowledged exposure to herbicides (Agent Orange) in service in Vietnam.

The examiner should provide a complete rationale for any opinion provided. 

3. After the above is complete, take any additional development action that is warranted and readjudicate the Veteran's claims. If one or more of the claims remain denied, issue a Supplemental Statement of the Case to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






